EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 7, line 5, the phrase “the transmitter processing unit” is now changed to -- a transmitter processing unit--.


2.	REASONS FOR ALLOWANCE:
	Claims 1, 2, 4-7 and 9-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2 and 4-6 are allowable because Tanaka et al (Pub. No.: US 2009/0074425 cited by applicant), Lucamarini et al (Pub. No.: US 2016/0087796), and Lucamarini et al (Pub. No.: US 2017/0237505), takes alone or in combination, 
Claims 7 and 9-14 are allowable because Tanaka et al (Pub. No.: US 2009/0074425 cited by applicant), Lucamarini et al (Pub. No.: US 2016/0087796), and Lucamarini et al (Pub. No.: US 2017/0237505), takes alone or in combination, fails to teach selecting an Intensity and a basis of a quantum state to encode
from different possible states through the use of a transmitter processing unit  using random numbers from a quantum random generator, wherein one of 3 state intensities is first selected such that with a probability Po the signal intensity will be sent, with probability Pi< Po the decoy intensity is selected, with probability P2 = 1 - Po- Pi, the vacuum intensity is selected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/HANH PHAN/Primary Examiner, Art Unit 2636